United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3230
                                   ___________

Charles Bradford Odom,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of North Dakota.
Burleigh County Detention Center,     *
Unknown Head Supervisor; Detective * [UNPUBLISHED]
Kenan Kaizer; Detective Paul Olson;   *
Julie Lawyer, Assistant State’s       *
Attorney; Glen Valley,                *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: March 22, 2010
                                Filed: March 31, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      North Dakota inmate Charles Bradford Odom appeals the district court’s1
preservice dismissal of his 42 U.S.C. § 1983 suit. Following de novo review, see
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (28 U.S.C. § 1915A

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendation of the Honorable Charles
S. Miller, Jr., United States Magistrate Judge for the District of North Dakota.
dismissal is reviewed de novo), we have found no basis for reversal. Accordingly, we
affirm the district court’s judgment. See 8th Cir. R. 47B.
                         ______________________________




                                        -2-